Citation Nr: 1129780	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  Thereafter, he was a member of the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found that new and material evidence had not been submitted to reopen claims for service connection for right and left knee disorders.

In September 2008 the Board reopened the claim of entitlement to service connection for a left knee disorder, and remanded the claims so that additional service records could be requested, the Veteran's dates of service could be verified, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.

FINDINGS OF FACT

1.  An October 1979 rating decision denied entitlement to service connection for chondromalacia of the right knee.  In the absence of an appeal this rating decision is final.

2.  The evidence submitted since the October 1979 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the appellant's favor, residuals of a left knee meniscal tear are due to his active service.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision is final.  New and material evidence has been received to reopen a claim for service connection for a right knee disorder.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

2.  Residuals of a left knee meniscal tear were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2005, October 2006, and December 2008 of the information and evidence needed to substantiate and complete a claim.  VA informed the Veteran of how disability evaluations and effective dates are assigned in December 2008.

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant was provided with this information in December 2008 correspondence.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, including private medical records, service treatment records, and affording the Veteran with an examination.  There is not a scintilla of evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In this case, the Veteran has submitted an undated opinion (received in June 2008) and a June 2008 treatment record from R.G.B., M.D.  The treatment record noted that the Veteran had a (unspecified) knee injury in service, and that the physician believed the Veteran had knee problems since service.  He then noted the Veteran had bilateral meniscal tears and underwent bilateral meniscectomies with degenerative changes.  He further stated he believed the Veteran's left knee was "by history related to an injury in service."  The undated opinion states "our records indicate service connected meniscal tears, mild degenerative disease (at the time of surgery)." (Emphasis added).  Additionally, the Veteran testified in May 2008 that this physician had informed him that both of his knee disabilities were due to service.  

The Veteran's testimony further provided information regarding his secondary claim, whereby he stated that his left knee was injured twice (once in 1976 and once in 1982), and that favoring his left knee had caused his right knee disability.  The October 1979 rating decision did not address secondary service connection because his left knee was not service connected.  As this decision grants service connection for residuals of a left knee meniscal tear, his secondary service connection theory of entitlement should now be addressed on remand.  

As the evidence submitted since October 1979 must be presumed to be credible for purposes of a claim to reopen, and as this evidence links a current right knee disorder to service, the Veteran has submitted new and material evidence.

The claim of entitlement to service connection for a right knee disorder, to include secondary to a left knee disorder is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Veteran testified that he initially injured his left knee playing basketball in service.  He indicated on his February 1979 application for service connection that this injury occurred in May 1976.  He testified that he first sought treatment for his knees three years post service (1979).  He also testified that his private physician (Dr. B.) had related his current bilateral knee disabilities to service.  

The Veteran filed a claim for a sprained or broken left knee in February 1979.  He indicated the injury occurred in Germany in May 1976 and that he was treated at a hospital in Bad Kissingen, Germany.

Service treatment records include an October 1973 report of medical history, where the Veteran denied having a history of a "trick" or locked knee.  The corresponding October 1973 examination is not of record.  A July 1976 report of medical examination noted that clinical evaluation of the Veteran's lower extremities was normal.  The corresponding July 1976 report of medical history is not of record.  Service treatment records for this initial period of service do not contain treatment for or complaints of a left knee disorder, to include any records from his claimed May 1976 injury and hospitalization.

At a March 1979 VA examination in March 1979 the appellant reported injuring his left knee playing basketball in Germany.  He reported seeing a local physician, and being diagnosed with "drymatic" (possibly misunderstood "traumatic") arthritis of the left knee.  The examiner noted his records were not available.  On examination his left knee had slight popping and snapping with flexion and extension; however, the same symptoms were present on the right knee.  The Veteran stated his left knee caused him pain with walking or running and that he had begun to have problems with his right knee.  He stated he felt he limped due to his left knee.  The appellant was diagnosed with bilateral chondromalacia, and residuals of a sprained left knee.

Reserve records include a June 1982 record where the Veteran reported a sharp pain in his left knee for three days.  He had tenderness and crepitus and was assessed with chondromalacia.  In May 1983, he denied a history of a "trick" or locked knee, and had normal lower extremities on examination.  In August 1987, again he denied a history of knee trouble and had normal lower extremities on examination.  The same results were found in October 1991.  The Veteran served in the Reserves until 1995.  Treatment records, including examinations, are not available after 1991; however, personnel records continue until his separation in 1995.

In August 2000, the Veteran sought treatment for his left knee from Dr. B.  He stated that his job recently changed and required him to stand, which lead to increased pain in his left knee with a catching sensation.  He reported suffering a severe injury to the knee playing basketball in service in 1976 with immediate swelling and some intermittent problems since that time.  

In a June 2001 office note, which was not prepared for submission to VA, Dr. B opined that the Veteran probably sustained a stable meniscal tear in May 1976, and the degenerative processes since had led the appellant to his current status.

The appellant underwent a left knee arthroscopic procedure in July 2001.

In June 2005, Dr. B. opined that based on history it was his opinion that it was more likely than not that the Veteran's present left knee condition was related to his injury in the 1970s.

The Veteran testified in May 2008 that he initially injured his left knee playing basketball in service in 1976.  He stated he felt that his rigorous training on rough terrain, in conjunction with his two basketball injuries in 1976 and 1982, resulted in his left knee disorder.  He noted that following his discharge from active duty in October 1976 he served in the Reserves for nearly 20 years.  He stated he continued to perform drills with the Reserves until 1987.  

As indicated above, in June 2008 Dr. B. opined that it was likely that the Veteran's meniscectomy with early degenerative arthritis of the left knee was related to an injury in service. 

The RO attempted to obtain additional service treatment records for the Veteran, but received a December 2008 response from either the National Personnel Records Center or the Records Management Center indicating that all available service treatment records had already been provided.  

The Veteran was afforded a December 2009 VA examination where he was diagnosed with moderate degenerative arthritis of the left knee.  The examiner opined that the Veteran's left knee arthritis was less likely than not caused by or a result of service because there were no notes found in the record related knee issues during active duty.  The examiner noted the Veteran had "multiple physicals clearing him" for reserve duty without mention of knee problems other than the June 1982 note.

The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As parts of the Veteran's enlistment and separation evaluations are not a part of the claims file, and there are limited treatment records from his period of active service, the Board presumes that some of the Veteran's records have been lost.  As the Veteran has continued to report the same history of injury to his left knee since 1979, the Board also finds that he is credible in his statements, and that the records relating to this injury in Germany have been lost.

The March 1979 VA examiner did not have the benefit of review of the Veteran's service treatment records.  While the Veteran was diagnosed with the same problem in both knees with complaints of only injury his left knee, he stated that his right knee pain had been a recent problem, and that he felt it developed as a result of favoring his left knee.

The Veteran's private physician has opined that the appellant's left knee disability began with his injury in service, while the December 2009 VA examiner has opined that his left knee is not due to service.  The United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here the December 2009 VA examiner had access to the Veteran's claims file, and from a review of that claims file determined that his left knee disorder was less likely due to service because there were no treatment records to indicate an injury in the 1970s and because he continued to have normal Reserve examinations.  In contrast, Dr. B. finds that the Veteran's history of a left knee injury in-service is plausible, and assuming his credibility, that such an injury would result in his current left knee disorder.  Dr. B. is relying solely on the history provided by the Veteran.  The VA examiner found that the Veteran's left knee was not injured because available Reserve examinations were normal; however, the 2009 VA examiner did not discuss the fact that there were VA diagnoses of bilateral chrondromalacia and residuals of a sprained left knee in March 1979, a period during which the appellant served in the reserve.  

The Board finds that the appellant's history of sustaining a left knee injury in-service is credible.  Based on that history, Dr. B. has found a current left knee disorder to be related to service.  While the VA examiner disagrees with that opinion, the basis for that opinion was the absence of any complaints or findings in the service treatment records.  Given the fact that some records are obviously missing, and the fact that the Board finds the claimed history, which the appellant has consistently reported, to be credible, the evidence is in equipoise.  Hence, the Board will grant entitlement to service connection for residuals of a left knee meniscal tear.   


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as due to a left knee disorder.

Entitlement to service connection for residuals of a left knee meniscal tear is granted.


REMAND

The Board has granted entitlement to service connection for residuals of a left knee meniscal tear.  While the Veteran was provided a VA examination in December 2009, the examiner did not address whether a left knee disorder caused or aggravated his right knee disorder.  On remand, the Veteran should be afforded a VA examination that addresses a secondary service connection theory of entitlement.

During his May 2008 Board hearing, the Veteran testified that he was first treated for his knees in 1979 at a VA facility in Winston-Salem, North Carolina.  VA treatment records are not contained in the claims file.  The RO/AMC should obtain any outstanding and ongoing medical records from any VA facilities.  38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated him for a right knee disability.  Of particular interest are any VA treatment records from 1976 to the present, to include 1979 records from a facility in Winston-Salem, North Carolina.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records must be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the them an opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran must be afforded a VA orthopedic examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for a thorough review of the case.  

Following review of the claims file and an examination of the Veteran, the physician must opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability or greater, that any diagnosed right knee disability is the result of service?  If not, is it at least as likely as not that any diagnosed right knee disorder is caused or permanently aggravated by residuals of a left knee meniscal tear?  

All opinions must be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If the examiner is unable to offer the requested opinions without resort to speculation, the reasons and bases for such a conclusion must be provided, and any evidence necessary to provide the requested opinion should be identified if it may exist. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


